PER CURIAM:
Upon written stipulation to the effect that damages to claimant’s vehicle in the amount of $66.26 were caused when said vehicle struck a six-inch metal protrusion just off the main highway in the vicinity of Lakewood Elementary School in St. Albans, West Virginia, which is a highway owned and maintained by the respondent; and to the effect that said damages were proximately caused by the negligence of the respondent in leaving the metal protrusion, which was later identified as the remains of a “stop” sign, in such a position as to pose a hazard to motorists, the Court finds the respondent liable, and hereby makes an award to the claimant in the amount stipulated.
Award of $66.26.